Case: 21-50419     Document: 00516286779          Page: 1     Date Filed: 04/20/2022




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 20, 2022
                                   No. 21-50419
                                                                           Lyle W. Cayce
                                                                                Clerk
   Rogelio Carlos, III; Myrna Carlos,

                                                            Plaintiffs—Appellants,

                                       versus

   M.D. William VanNess,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 5:21-CV-401


   Before Higginson, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Plaintiffs Rogelio Carlos and Myrna Carlos initially sued numerous
   defendants under federal question and supplemental jurisdiction. Their
   negligence claim against Defendant, Dr. VanNess, fell exclusively within the
   district court’s supplemental jurisdiction. The district court granted Dr.
   VanNess’ motion for summary judgment, severed the case against him from


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50419      Document: 00516286779           Page: 2   Date Filed: 04/20/2022




                                     No. 21-50419


   the original action, and proceeded to enter final judgment in the newly
   severed case. Plaintiffs appealed that final judgment.
          “Severance under Rule 21 creates two separate actions or suits where
   previously there was but one.” United States v. O’Neil, 709 F.2d 361, 368
   (5th Cir. 1983).     And “a severed action must have an independent
   jurisdictional basis.” Honeywell Int’l, Inc. v. Phillips Petroleum Co., 415 F.3d
   429, 431 (5th Cir. 2005). Because the claim against Dr. VanNess has been
   severed from Plaintiffs’ original action, supplemental jurisdiction no longer
   applies.
          Accordingly, there must be diversity jurisdiction for this case to
   proceed, as the underlying claim against Dr. VanNess is a state law claim.
   When looking at the complaint, however, the respective citizenships of the
   parties are not stated. Moreover, the record is completely devoid of any
   evidence of diversity of citizenship.
          Where citizenship cannot be determined from the record, we may
   remand the case to the district court to give the parties the opportunity to
   amend the pleadings and supplement the record to support diversity
   jurisdiction, if possible. MidCap Media Finance, L.L.C., v. Pathway Data,
   Inc., 929 F.3d 310, 315 (5th Cir. 2019) (quotations omitted). We accordingly
   VACATE the district court’s April 21, 2021 order entering final judgment in
   the severed case and REMAND to determine whether there is diversity
   jurisdiction in the severed case. We do not retain jurisdiction over this
   appeal.




                                           2